Case 17-21504        Doc 48     Filed 04/04/19     Entered 04/04/19 12:13:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21504
         Donald A Griffin
         Lisa L Griffin
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/19/2017.

         2) The plan was confirmed on 12/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/05/2018.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,160.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21504        Doc 48      Filed 04/04/19    Entered 04/04/19 12:13:31                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $4,680.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $4,680.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,277.60
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $263.88
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,541.48

 Attorney fees paid and disclosed by debtor:                 $100.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARMOR SYSTEMS CORP              Unsecured          66.00         66.09            66.09           0.00       0.00
 BANK OF AMERICA                 Unsecured           0.00           NA               NA            0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA         329.60           329.60           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            631.00      4,139.54         4,139.54           0.00       0.00
 ECMC                            Unsecured            NA       4,779.18         4,779.18           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA         904.05           904.05           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority       1,614.00       1,187.39         1,187.39           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority          281.00           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         436.00        436.79           436.79           0.00       0.00
 LVNV FUNDING                    Unsecured         145.00        160.71           160.71           0.00       0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured      1,433.00       1,673.74         1,673.74           0.00       0.00
 PRESTIGE FINANCIAL SERVICES     Unsecured      5,875.00       3,251.67         3,251.67           0.00       0.00
 PRESTIGE FINANCIAL SERVICES     Secured       10,425.00       1,022.10         1,022.10      1,022.10     116.42
 SPEEDY LOAN                     Unsecured      1,000.00            NA               NA            0.00       0.00
 UHS PHYSICIAN CLINIC            Unsecured         106.00           NA               NA            0.00       0.00
 WAUKEGAN PUBLIC LIBRARY         Unsecured          75.00           NA               NA            0.00       0.00
 T WEIGEL MD                     Unsecured          30.00           NA               NA            0.00       0.00
 WELLS FARGO DEALER SERVICES     Unsecured     12,400.00            NA               NA            0.00       0.00
 WINCHESTER ENDOSCOPY            Unsecured      1,100.00            NA               NA            0.00       0.00
 WOODFOREST                      Unsecured         627.00           NA               NA            0.00       0.00
 WOODMANS KENOSHA                Unsecured         125.00           NA               NA            0.00       0.00
 QUEST DIAGNOSTICS               Unsecured          40.00           NA               NA            0.00       0.00
 RICHMOND SA SERVICES            Unsecured         126.00           NA               NA            0.00       0.00
 SKIN CARE CENTER                Unsecured         150.00           NA               NA            0.00       0.00
 CONSUMER FINANCIAL              Unsecured      5,394.00            NA               NA            0.00       0.00
 COTTONWOOD FINANCIAL            Unsecured      2,700.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21504     Doc 48        Filed 04/04/19    Entered 04/04/19 12:13:31             Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal      Int.
 Name                              Class    Scheduled      Asserted      Allowed        Paid         Paid
 DISH                           Unsecured         336.00           NA           NA            0.00       0.00
 EVINE LIVE                     Unsecured          63.00           NA           NA            0.00       0.00
 ADVOCATE CONDELL MED CTR       Unsecured      3,740.00            NA           NA            0.00       0.00
 AMERICASH LOANS                Unsecured         500.00           NA           NA            0.00       0.00
 ANESTHESIA CONSULTANTS         Unsecured          64.00           NA           NA            0.00       0.00
 BLUESTEM BRANDS                Unsecured         144.00           NA           NA            0.00       0.00
 CASH STORE                     Unsecured      2,000.00            NA           NA            0.00       0.00
 CHAMPIONS                      Unsecured         232.00           NA           NA            0.00       0.00
 CHASE BANK                     Unsecured         693.00           NA           NA            0.00       0.00
 CITY OF WAUKEGAN               Unsecured         812.00           NA           NA            0.00       0.00
 R HOZMAN MD                    Unsecured          60.00           NA           NA            0.00       0.00
 IICLCR/INTERGRATED IMAGING     Unsecured          30.00           NA           NA            0.00       0.00
 ILL BONE AND JOINT INSTITUTE   Unsecured         254.00           NA           NA            0.00       0.00
 ILLINOIS TOLLWAY               Unsecured         359.00           NA           NA            0.00       0.00
 INFINITY HEALTHCARE            Unsecured         191.00           NA           NA            0.00       0.00
 KCHC MED                       Unsecured         250.00           NA           NA            0.00       0.00
 KENOSHA RADIOLOGY CENTER       Unsecured         290.00           NA           NA            0.00       0.00
 LAKE CONTY CIRCUIT COURT       Unsecured         249.00           NA           NA            0.00       0.00
 LAKE COUNTY RADIOLOGY ASSOC    Unsecured         328.00           NA           NA            0.00       0.00
 LAKE FOREST HOSPITAL           Unsecured      4,745.00            NA           NA            0.00       0.00
 MIDWEST ANES PARTNERS          Unsecured         101.00           NA           NA            0.00       0.00
 NORTHSHORE GAS                 Unsecured         300.00           NA           NA            0.00       0.00
 NORTHSHORE ONCOLOGY HEMATO     Unsecured      1,189.00            NA           NA            0.00       0.00
 NORTHSHORE CENTER FOR GASTRO   Unsecured         147.00           NA           NA            0.00       0.00
 NORTHSHORE UNIVERSITY HEALTH   Unsecured      2,836.00            NA           NA            0.00       0.00
 NORTHWESTERN MEDICINE          Unsecured         949.00           NA           NA            0.00       0.00
 PARK RIDGE ANESTHESIOLOGY      Unsecured      1,170.00            NA           NA            0.00       0.00
 PEDIATRUST                     Unsecured          30.00           NA           NA            0.00       0.00
 PENDRICK CAPITAL PARTNERS      Unsecured         437.00           NA           NA            0.00       0.00
 UNITED HOSPITAL SYSTEM         Unsecured      1,680.00       1,899.80     1,899.80           0.00       0.00
 WASTE MANAGEMENT               Unsecured         227.00        355.52       355.52           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-21504        Doc 48      Filed 04/04/19     Entered 04/04/19 12:13:31              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,022.10          $1,022.10            $116.42
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,022.10          $1,022.10            $116.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $1,187.39                $0.00            $0.00
 TOTAL PRIORITY:                                          $1,187.39                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,996.69                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,541.48
         Disbursements to Creditors                             $1,138.52

 TOTAL DISBURSEMENTS :                                                                       $4,680.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
